Appeal from an order of the Family Court, Erie County (Margaret O. Szczur, J.), entered April 11, 2005 in a proceeding pursuant to Family Court Act article 6. The order granted respondent’s motion to dismiss the petition.
It is hereby ordered that said appeal be and the same hereby is unanimously dismissed without costs.
Memorandum: Petitioner commenced this proceeding seeking modification of a custody order and now appeals from an order granting respondent’s motion to dismiss the petition. The appeal is moot, however, because the parties’ child reached the age of 18 years during the pendency of this appeal (see Matter of Woodruff v Adside, 26 AD3d 866 [2006]; Matter of Krest v Kawczynski, 9 AD3d 907, 907-908 [2004]; Matter of Carnese v Wiegert, 273 AD2d 554, 556 [2000]). Present—Scudder, J.P., Kehoe, Smith, Pine and Hayes, JJ.